DETAILED ACTION
This action is responsive to communications filed 14 March 2022.
Claims 1-26 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution
In view of the Pre-Appeal Brief Conference Request filed on 14 March 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Patent Examiner with Signatory Authority has approved of reopening prosecution by signing below:
	/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                         
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 2022 was filed after the mailing date of the final Office action on 13 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Request pages 2-5, filed 14 March 2022, with respect to the rejection(s) of claim(s) 1 and 11 and their dependencies under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolkhovitin et al. (US-10860508-B2) hereinafter Bolkhovitin.
Bolkhovitin at least discloses and/or teaches Data management functions are offloaded from a main controller to individual storage devices in a multi-device storage environment. The main controller receives a data management request from a host system, and responds by determining one or more storage devices and one or more data management operations to be performed by the one or more storage devices. The main controller initiates performance of a data management function corresponding to the data management request, by sending one or more data management commands to the one or more storage devices, and initiating one or more data transfers, such as a direct memory access operation to transfer data between a memory buffer of a storage device and a host memory buffer of the host system, and an internal data transfer between two or more of the storage devices using an internal communication fabric of the data storage sub system. (abstract)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
See the following table below:
Instant Application
US-11080337-B2
1. (currently amended) A storage aggregator controller, comprising: a host interface configured to communicate over a computer network with one or more remote hosts; 5a storage device interface, configured to communicate locally with a plurality of local storage devices, separate from the one or more remote hosts, the storage devices comprising respective non-volatile memories and respective storage device controllers; and 10aggregator control circuitry, configured to: manage the plurality of local storage devices for storage or retrieval of media objects, the plurality of storage devices coupled to the storage device interface, the aggregator control circuitry configured to present to the one or 15more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable; 20select a component for computing metadata, the selected component for computing metadata being at least partly idle from performing storage operations and being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device 25controllers configured to control storage operations of one or more of the storage devices; and based on a result of the selecting, govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and2 the one or more of the storage device controllers of one or more of the storage devices, of metadata that defines content characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in 35the plurality of storage devices.

5. (original) The storage aggregator controller of claim 1, wherein the aggregator control circuitry is further configured to: identify an idle storage device controller of one 5or more storage devices that is presently not busy executing a storage related read operation or write operation; and select the identified idle storage device controller to compute metadata based on media objects or media 3object segments stored in one or more of the plurality of storage devices.

7. (currently amended) The storage aggregator controller of claim 1, wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices, the aggregator control circuitry being further 5configured to: cause a plurality of the storage device controllers of the plurality of storage devices, respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device, 10and store the portions of computed metadata at the respective storage device; obtain the computed portions of metadata from the plurality of storage devices; and combine the computed portions of metadata into 15combined metadata corresponding to the media object.

10. (original) The storage aggregator controller of claim 1, wherein the aggregator control circuitry is further configured to: receive a read instruction or a write instruction 5from the one or more hosts over the computer network; and in response to the receiving, pause metadata computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, and continue metadata computation at 10least at the aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions.

11. (currently amended) A method for managing local storage devices and metadata computation, comprising: communicating, via a host interface, over a computer network with one or more remote hosts; 5communicating, via a storage device interface, locally with a plurality of local storage devices, separate from the one or more remote hosts, the storage devices comprising respective non-volatile memories and respective storage device controllers; 10managing the plurality of local storage devices for storage or retrieval of media objects, the plurality of storage devices coupled to the storage device interface; presenting to the one or more remote hosts an abstracted logical address space that is mapped to a combination 15of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable; selecting a component for computing metadata, the selected component for computing metadata being at least partly 5idle from performing storage operations and being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device controllers configured to control storage operations of one or more of the storage devices; and 25based on a result of the selecting, governing a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the one or more of the storage device controllers of one or more of the storage devices, of metadata that defines 30content characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in the plurality of storage devices.

15. (original) The method of claim 11, further comprising: 6identifying an idle storage device controller of one or more storage devices that is presently not busy executing 5a storage related read operation or write operation; and selecting the identified idle storage device controller to compute metadata based on media objects or media object segments stored in one or more of the plurality of storage devices.

17. (currently amended) The method of claim 11, wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices, and the method further comprises: 5causing a plurality of the storage device controllers of the plurality of storage devices, respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device, and store the portions of computed metadata at the respective 10storage device; obtaining the computed portions of metadata from the plurality of storage devices; and combining the computed portions of metadata into combined metadata corresponding to the media object.

20. (original) The method of claim 11, further comprising: receiving a read instruction or a write instruction from the one or more hosts over the computer 5network; and in response to the receiving, pausing metadata computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, and continuing metadata computation at 10least at the aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions.
1. (currently amended) A storage device controller for managing storage and retrieval of data at one or more storage devices, the storage device controller comprising: a host interface configured to communicate with 5one or more hosts; a memory interface, configured to communicate locally with a non-volatile memory of the one or more storage devices; a first processor for 10managing local storage or retrieval of data objects at the non-volatile memory, the first processor being configured to selectively store in the non-volatile memory received data objects that are received from the one or more hosts, or retrieve from the non-volatile memory stored data objects that 15are stored in the non-volatile memory to be provided to a computational engine; wherein a the computational engine is configured to: obtain, from a volatile memory, a first 20computational model and a set of parameters for implementing the first computational model for computing metadata that defines content characteristics of the data objects, and, using the first computational model, compute the metadata of the stored data objects that are selectively retrieved from the non-volatile memory or compute the metadata of selected received data objects that are received from the one or more hosts for storage in the non-2Application No. 16/264,473Docket No.: MP11060/004048-0730-101Amendment dated June 11, 2020Reply to Office Action dated March 30, 2020volatile memory before the received data objects are stored by 30the first processor in the non-volatile memory.

4. (original) The storage device controller of claim 1, wherein the computational engine comprises: a second processor that is separate from the first processor and is configured to perform computational 5tasks relating to metadata generation including implementing the first computational model, and wherein the first processor is configured to: send a computational task relating to metadata generation to the second processor at the 10computational engine without taking up resource of the first processor for an ongoing operation being performed by the storage device controller.

8. (original) The storage device controller of claim 1, wherein the first processor is further configured to: receive, via the host interface and from the one or more hosts, a request for metadata while the 5computational engine is computing the metadata; and respond to the request for metadata asynchronously by: waiting until the requested metadata is computed at the computational engine; and 10sending, via the host interface, the requested metadata to the host system while new metadata, different from the requested metadata, is being computed at the computational engine.

21. (new) The storage device controller of claim 1, wherein the first processor is configured to selectively store in the non-volatile memory received data objects that are received from the one or more hosts, or retrieve from the non- 5volatile memory stored data objects that are stored in the non-volatile memory to be provided to a computational engine by: determining whether the first processor is in a low utilization state for controlling storage operations; and 10Application No. 16/264,473Docket No.: MP11060/004048-0730-101 Amendment dated June 11, 2020 Reply to Office Action dated March 30, 2020 10in response to determining that the first processor is in the low utilization state, retrieving stored data objects from the non-volatile memory to be provided to the computational engine for computation of the metadata of retrieved stored data objects.


Claims 1, 5, 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 21 of U.S. Patent No. US-11080337-B2 in view of VIJAYAN et al. (US-20170192860-A1) hereinafter Vijayan in view of Bolkhovitin et al. (US-10860508-B2) hereinafter Bolkhovitin further in view of Benzion et al. (US-20120278560-A1) hereinafter Benzion. 
Regarding the claims above, one can see that the Patent US-11080337-B2 (e.g. Therene et al., hereinafter Therene) discusses a storage device controller comprising a processor for managing storage and retrieval of data objects, and a computational engine to compute metadata, wherein a second processor separate from the first can also compute metadata without taking up resources of the first processor, and wait until the requested metadata is computed to send it while computing new metadata, as well as computing metadata when it is determined that the first processor is in a low utilization state for controlling storage operations. As such, they at least disclose and/or teach the claims of the Instant Application wherein it discusses storage device controllers that are selectively chosen to compute metadata, such as based on being at least partly idle from performing storage operations and governed to compute metadata that defines content characteristics of media retrieved from storage devices/received over the network.
Regarding claim 1, Therene does not explicitly disclose:
A storage aggregator controller, comprising: a host interface configured to communicate over a computer network with one or more remote hosts; 5a storage device interface, configured to communicate locally with a plurality of local storage devices, separate from the one or more remote hosts, the storage devices comprising respective non-volatile memories and respective storage device controllers; and 10aggregator control circuitry, configured to: manage the plurality of local storage devices for storage or retrieval of media objects, the plurality of storage devices coupled to the storage device interface, the aggregator control circuitry configured to present to the one or 15more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable; 20select a component for computing metadata, the selected component for computing metadata being at least partly idle from performing storage operations and being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device 25controllers configured to control storage operations of one or more of the storage devices; and based on a result of the selecting, govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and2 the one or more of the storage device controllers of one or more of the storage devices, of metadata that defines content characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in 35the plurality of storage devices.
However, Vijayan discloses:
A storage aggregator controller ([0101] storage manager), comprising: 
a host interface configured to communicate over a computer network with one or more remote hosts ([0103] storage manager may communicate with and/or control some or all elements of the information management system, see [FIG. 1C] storage manager communicating with client computing devices (i.e. remote hosts) [0075] communication pathway may communicatively couple storage manager and client computing devices, e.g. via Internet, WAN, LAN, SAN, Fibre Channel, SCSI, VPN, TCP/IP, intranet, point-to-point, cellular, wireless, two-way cable, satellite, broadband, baseband, neural, mesh, ad hoc networks, etc.; wherein communication via any of these types requires an interface (i.e. host interface) as to allow communications between the elements); 
5a storage device interface, configured to communicate locally with a plurality of local storage devices ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), separate from the one or more remote hosts ([FIG. 1C] secondary storage computing device is separate from the client computing device, e.g. shown between the primary and secondary storage subsystems), the storage devices comprising respective non-volatile memories ([0069] storage device can be any suitable type, e.g. disk drives, storage arrays, solid state, tape libraries or other magnetic, non-tape storage devices, etc. (i.e. non-volatile memories)); and 
aggregator control circuitry ([0155] storage manager on the same computing device, wherein a computing device requires a control circuitry as for the device to compute tasks, processes, functions, etc.), configured to: 
10manage the plurality of local storage devices for storage or retrieval of media objects ([0103] storage manager may communicate with and control some or all elements of the information management system 100 [0104-0118] e.g. managing secondary storage devices), the plurality of storage devices coupled to the storage device interface ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), 
select a component for computing metadata ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), the selected component for computing metadata being at least partly 20idle from performing storage operations ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices (i.e. lower load and not bottlenecked, is equated to being at least partly idle)); and 
25based on a result of the selecting ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), govern a computation of metadata that defines content 2characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene in view of Vijayan to have utilized an aggregator control circuitry included in a selection of components so as to process metadata. One of ordinary skill in the art would have been motivated to do so to divide files into chunks and generate headers for each chunk by processing the files by the media agent, storage manager, or any other component (Vijayan, [0270]).	I	
	Therene-Vijayan do not explicitly disclose:
the storage devices comprising respective storage device controllers;
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped 15to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
the selected component for computing metadata being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device controllers configured to control storage operations of one or more of the storage devices;
govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the one or more of the storage device controllers of one or more of the storage devices, of metadata;
	However, Bolkhovitin discloses:
the storage devices comprising respective storage device controllers ([FIG. 1B] storage device 120-1 comprising storage controller 124);
the selected component for computing metadata being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device controllers configured to control storage operations of one or more of the storage devices ([col. 17, ls. 56-67] assign selected drives for parity generation (i.e. metadata), e.g. in accordance with a parity offload arrangement [col. 19, ls. 10-49] perform offloaded services, offloaded from the one or more SVCs, such as parity computations typically performed in the SVCs (i.e. supporting offload, e.g. selecting whether or not to offload services performed in SVC, i.e. aggregator control circuitry, or the one or more modules of the SSD, i.e. storage device controllers, wherein modules performing the same functionality, such as operations and/or offloaded operations, are a close group of components as they are able to perform the same functionalities, wherein an SVC is a storage controller with a processor, and the SSDs have sufficient hardware and computational resources to support said offloaded services) [col. 3, ls. 19-46] data management function offloading method, e.g. determining one or more storage devices of the plurality of storage devices and one or more data management operations to be performed by the one or more storage devices (i.e. determining whether to offload functions from a main controller to storage controllers, e.g. selecting parity generation from the main controller, or storage controller) see also [FIG. 3]);
govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the one or more of the storage device controllers of one or more of the storage devices, of metadata ([col. 3, ls. 19-46] initiates performance of a data management function corresponding to the data management request (i.e. governing) [col. 19, ls. 10-49] one or more modules perform offloaded services, offloaded from the one or more SVCs (i.e. main controller), such as parity computations (i.e. offloaded to the storage controllers), wherein as set forth above, the modules of the SSDs and SVCs comprise hardware and computational resources to perform services, e.g. a close group of components that perform the same functionality such as a process or offloaded process);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Bolkhovitin to have storage devices themselves comprise controllers, where the component selected to compute metadata is selected between the aggregator controller and storage device controllers so as to be governed to generate metadata either on the aggregator controller or controller of the storage device. One of ordinary skill in the art would have been motivated to do so to perform offloaded services so as to lead to operational savings (Bolkhovitin, [col. 19, ls. 24-49]).
	Therene-Vijayan-Bolkhovitin do not explicitly disclose:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped 15to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
	However, Benzion discloses:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the 15plurality of storage devices ([0024] presenting to at least one host computer a logical address space, wherein a mapping tree maps one or more contiguous ranges of addresses related to the logical address space and one or more contiguous ranges of addresses related to the physical address space), wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable ([0105] updating the mapping tress is provided responsive to predefined events);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene-Vijayan-Bolkhovitin in view of Benzion to have presented an abstracted logical address space mapped to a combination of physical address spaces. One of ordinary skill in the art would have been motivated to do so to change a client’s side configuration of the storage system with no changes in meta-data handled in the second virtual layer and/or physical storage space (Benzion, [0062]).
Regarding claim 5, Therene does not explicitly disclose:
The storage aggregator controller of claim 1, wherein the aggregator control circuitry is further configured to: identify an idle storage device controller of one 5or more storage devices that is presently not busy executing a storage related read operation or write operation; and select the identified idle storage device controller to compute metadata based on media objects or media 3object segments stored in one or more of the plurality of storage devices.
However, Vijayan discloses:
identify an idle storage device controller of one or more 5storage devices that is presently not busy executing a storage related read operation or write operation ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)); and 
select the identified idle storage device controller to compute metadata based on media objects or media object segments stored in one or more of the plurality of storage 10devices ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene in view of Vijayan to have utilized an aggregator control circuitry included in a selection of components so as to process metadata. One of ordinary skill in the art would have been motivated to do so to divide files into chunks and generate headers for each chunk by processing the files by the media agent, storage manager, or any other component and implement load balancing to address identified bottlenecks (Vijayan, [0153-0154] [0270]).
Regarding claims 11 and 5, they do not further define nor teach over the limitations of claims 1 and 5, therefore, claim 11 and 5 are rejected for at least the same reasons set forth above as in claims 1 and 5.
Claims 7 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 21 of U.S. Patent No. US-11080337-B2 in view of Vijayan-Bolkhovitin-Benzion further in view of GOKHALE (US-20180329786-A1) hereinafter Gokhale. 
Regarding the claims above, one can see that the Patent US-11080337-B2 (e.g. Therene et al., hereinafter Therene) discusses a storage device controller comprising a processor for managing storage and retrieval of data objects, and a computational engine to compute metadata, wherein a second processor separate from the first can also compute metadata without taking up resources of the first processor, and wait until the requested metadata is computed to send it while computing new metadata, as well as computing metadata when it is determined that the first processor is in a low utilization state for controlling storage operations. As such, they at least disclose and/or teach the claims of the Instant Application wherein it discusses storage device controllers that are selectively chosen to compute metadata, such as based on being at least partly idle from performing storage operations and governed to compute metadata that defines content characteristics of media retrieved from storage devices/received over the network for storage in the devices.
Regarding claim 7, Therene does not explicitly disclose:
The storage aggregator controller of claim 1, wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices, the aggregator control circuitry being further 5configured to: cause a plurality of the storage device controllers of the plurality of storage devices, respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device, 10and store the portions of computed metadata at the respective storage device; obtain the computed portions of metadata from the plurality of storage devices; and combine the computed portions of metadata into 15combined metadata corresponding to the media object.
However, Vijayan discloses:
wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), the aggregator control circuitry being further configured to: 
cause a plurality of the storage device controllers of the plurality of storage devices ([0153-0154] e.g. media agents (plural)), respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), and store the portions of computed metadata at the respective storage 10device ([0270] headers are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.);
obtain the computed portions of metadata from the plurality of storage devices ([0270] during restore, chunks may be processed by media agent according to the information in the chunk header (i.e. media agent using the chunk header stored requires the media agent to obtain the chunk header)); and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene in view of Vijayan to have compute metadata for the segments stored locally and store them at the respective devices. One of ordinary skill in the art would have been motivated to do so to divide files into chunks and generate headers for each chunk by processing the files by the media agent, storage manager, or any other component and implement load balancing to address identified bottlenecks (Vijayan, [0153-0154] [0270]).
Therene-Vijayan do not explicitly disclose:
combine the computed portions of metadata into combined metadata corresponding to the media object.
However, Gokhale discloses:
combine the computed portions of metadata into combined metadata corresponding to the media object ([0114] collected metadata may be merged [0119] metadata may then be integrated or otherwise unified with other metadata associated with the storage operation, and the integrated metadata is copied to a remote storage device so that the metadata may be accessed and utilized for disaster recovery operations in order to recover stored data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene-Vijayan in view of Gokhale to have combined portions of metadata. One of ordinary skill in the art would have been motivated to do so to integrate metadata so that the metadata may be accessed and utilized for disaster recovery operations in order to recover stored data (Gokhale, [0119]).
Regarding claim 17, it does not further define nor teach over the limitations of claim 7, therefore, claim 17 is rejected for at least the same reasons set forth above as in claim 7.
Claims 10 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 21 of U.S. Patent No. US-11080337-B2 in view of Vijayan-Bolkhovitin-Benzion further in view of LEE (US-20180024770-A1) hereinafter Lee . 
Regarding the claims above, one can see that the Patent US-11080337-B2 (e.g. Therene et al., hereinafter Therene) discusses a storage device controller comprising a processor for managing storage and retrieval of data objects, and a computational engine to compute metadata, wherein a second processor separate from the first can also compute metadata without taking up resources of the first processor, and wait until the requested metadata is computed to send it while computing new metadata, as well as computing metadata when it is determined that the first processor is in a low utilization state for controlling storage operations. As such, they at least disclose and/or teach the claims of the Instant Application wherein it discusses storage device controllers that are selectively chosen to compute metadata, such as based on being at least partly idle from performing storage operations and governed to compute metadata that defines content characteristics of media retrieved from storage devices/received over the network for storage in the devices.
Regarding claim 10, Therene does not explicitly disclose:
The storage aggregator controller of claim 1, wherein the aggregator control circuitry is further configured to: receive a read instruction or a write instruction 5from the one or more hosts over the computer network; and in response to the receiving, pause metadata computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, and continue metadata computation at 10least at the aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions.
However, Vijayan discloses:
receive a read instruction or a write instruction from 5the one or more hosts over the computer network ([0095] client computing device may communicate the primary data to be copied to the designated secondary storage computing device (i.e. write instruction) which in turn may perform further processing and may convey the data to secondary storage device); and 
continue metadata computation at least at the 10aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene in view of Vijayan to have continued computation at the controller that is idle from performing read/write operations. One of ordinary skill in the art would have been motivated to do so to divide files into chunks and generate headers for each chunk by processing the files by the media agent, storage manager, or any other component and implement load balancing to address identified bottlenecks (Vijayan, [0153-0154] [0270]).
Therene-Vijayan do not explicitly disclose:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, 
However, Lee discloses:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted ([0102-0103] memory system is capable in a state in which performing a program operation is not completed to put the program operation on hold, and perform a read operation corresponding to the received read command which is received simultaneously with the program command or after the program command),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Therene-Vijayan in view of Lee to have paused metadata computation on aggregator control circuitry or a storage controller where a read/write instruction is targeted. One of ordinary skill in the art would have been motivated to do so to improve the performance of the read operation and utilization efficiency of the memory included in the controller (Lee, [0105]).
Regarding claim 20, it does not further define nor teach over the limitations of claim 10, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 10.
The following above is a nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-9, 11, 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIJAYAN et al. (US-20170192860-A1) hereinafter Vijayan in view of Bolkhovitin et al. (US-10860508-B2) hereinafter Bolkhovitin further in view of Benzion et al. (US-20120278560-A1) hereinafter Benzion.
Regarding claim 1, Vijayan discloses:
A storage aggregator controller ([0101] storage manager), comprising: 
a host interface configured to communicate over a computer network with one or more remote hosts ([0103] storage manager may communicate with and/or control some or all elements of the information management system, see [FIG. 1C] storage manager communicating with client computing devices (i.e. remote hosts) [0075] communication pathway may communicatively couple storage manager and client computing devices, e.g. via Internet, WAN, LAN, SAN, Fibre Channel, SCSI, VPN, TCP/IP, intranet, point-to-point, cellular, wireless, two-way cable, satellite, broadband, baseband, neural, mesh, ad hoc networks, etc.; wherein communication via any of these types requires an interface (i.e. host interface) as to allow communications between the elements); 
5a storage device interface, configured to communicate locally with a plurality of local storage devices ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), separate from the one or more remote hosts ([FIG. 1C] secondary storage computing device is separate from the client computing device, e.g. shown between the primary and secondary storage subsystems), the storage devices comprising respective non-volatile memories ([0069] storage device can be any suitable type, e.g. disk drives, storage arrays, solid state, tape libraries or other magnetic, non-tape storage devices, etc. (i.e. non-volatile memories)); and 
aggregator control circuitry ([0155] storage manager on the same computing device, wherein a computing device requires a control circuitry as for the device to compute tasks, processes, functions, etc.), configured to: 
10manage the plurality of local storage devices for storage or retrieval of media objects ([0103] storage manager may communicate with and control some or all elements of the information management system 100 [0104-0118] e.g. managing secondary storage devices), the plurality of storage devices coupled to the storage device interface ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), 
select a component for computing metadata ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), the selected component for computing metadata being at least partly 20idle from performing storage operations ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices (i.e. lower load and not bottlenecked, is equated to being at least partly idle)); and 
25based on a result of the selecting ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), govern a computation of metadata that defines content 2characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc. (i.e. governing the computation of metadata, e.g. dividing files into certain chunks and generating certain headers for each chunk by processing)).
	Vijayan does not explicitly disclose:
the storage devices comprising respective storage device controllers;
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped 15to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
the selected component for computing metadata being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device controllers configured to control storage operations of one or more of the storage devices;
govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the one or more of the storage device controllers of one or more of the storage devices, of metadata;
	However, Bolkhovitin discloses:
the storage devices comprising respective storage device controllers ([FIG. 1B] storage device 120-1 comprising storage controller 124);
the selected component for computing metadata being selected from a group of components consisting of the aggregator control circuitry and one or more of the storage device controllers configured to control storage operations of one or more of the storage devices ([col. 17, ls. 56-67] assign selected drives for parity generation (i.e. metadata), e.g. in accordance with a parity offload arrangement [col. 19, ls. 10-49] perform offloaded services, offloaded from the one or more SVCs, such as parity computations typically performed in the SVCs (i.e. supporting offload, e.g. selecting whether or not to offload services performed in SVC, i.e. aggregator control circuitry, or the one or more modules of the SSD, i.e. storage device controllers, wherein modules performing the same functionality, such as operations and/or offloaded operations, are a close group of components as they are able to perform the same functionalities, wherein an SVC is a storage controller with a processor, and the SSDs have sufficient hardware and computational resources to support said offloaded services) [col. 3, ls. 19-46] data management function offloading method, e.g. determining one or more storage devices of the plurality of storage devices and one or more data management operations to be performed by the one or more storage devices (i.e. determining whether to offload functions from a main controller to storage controllers, e.g. selecting parity generation from the main controller, or storage controller) see also [FIG. 3]);
govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the one or more of the storage device controllers of one or more of the storage devices, of metadata ([col. 3, ls. 19-46] initiates performance of a data management function corresponding to the data management request (i.e. governing) [col. 19, ls. 10-49] one or more modules perform offloaded services, offloaded from the one or more SVCs (i.e. main controller), such as parity computations (i.e. offloaded to the storage controllers), wherein as set forth above, the modules of the SSDs and SVCs comprise hardware and computational resources to perform services, e.g. a close group of components that perform the same functionality such as a process or offloaded process);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Bolkhovitin to have storage devices themselves comprise controllers, where the component selected to compute metadata is selected between the aggregator controller and storage device controllers so as to be governed to generate metadata either on the aggregator controller or controller of the storage device. One of ordinary skill in the art would have been motivated to do so to perform offloaded services so as to lead to operational savings (Bolkhovitin, [col. 19, ls. 24-49]).
	Vijayan-Bolkhovitin do not explicitly disclose:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped 15to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
	However, Benzion discloses:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the 15plurality of storage devices ([0024] presenting to at least one host computer a logical address space, wherein a mapping tree maps one or more contiguous ranges of addresses related to the logical address space and one or more contiguous ranges of addresses related to the physical address space), wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable ([0105] updating the mapping tress is provided responsive to predefined events);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin in view of Benzion to have presented an abstracted logical address space mapped to a combination of physical address spaces. One of ordinary skill in the art would have been motivated to do so to change a client’s side configuration of the storage system with no changes in meta-data handled in the second virtual layer and/or physical storage space (Benzion, [0062]).
Regarding claim 3, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to selectively control whether the metadata is computed by the storage device controller of any single storage device ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), by the 5storage device controllers of a plurality of the storage devices, or by a combination of the aggregator control circuitry and the storage device controllers of one or more storage devices.
Vijayan does not explicitly disclose:
the storage devices comprising respective storage device controllers;
However, Bolkhovitin discloses:
the storage devices comprising respective storage device controllers ([FIG. 1B] storage device 120-1 comprising storage controller 124);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Bolkhovitin to have storage devices themselves comprise controllers, where the component selected to compute metadata is selected between the aggregator controller and storage device controllers so as to be governed to generate metadata either on the aggregator controller or controller of the storage device. One of ordinary skill in the art would have been motivated to do so to perform offloaded services so as to lead to operational savings (Bolkhovitin, [col. 19, ls. 24-49]).
Regarding claim 4, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to cause the storage device controller of a specific storage device ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), from among the plurality of storage devices ([0153-0154] e.g. media agents (plural)), to 5compute metadata with respect to a segment of a media object that is stored in the specific storage device ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.).
Regarding claim 5, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
identify an idle storage device controller of one or more 5storage devices that is presently not busy executing a storage related read operation or write operation ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)); and 
select the identified idle storage device controller to compute metadata based on media objects or media object segments stored in one or more of the plurality of storage 10devices ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Regarding claim 6, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to apportion a processing load for computing metadata of media objects among the aggregator control circuitry and the storage 5device controllers of one or more of the plurality of storage devices ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Regarding claim 8, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
retrieve segments of a media object from separate storage 5devices from among the plurality of storage devices that are aggregated by the storage aggregator controller ([0270] single secondary copy may be written on a chunk-by-chunk basis to one or more secondary storage devices, during restore, chunks may be processed by media agent [0167] upon restore, system reassembles the blocks into files in a transparent fashion); and 
compute metadata for the retrieved segments of the media object ([0097] secondary storage computing devices can generate new metadata or other information based on said processing).
Regarding claim 9, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to cause computed metadata to be stored in separate segments distributed among the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc. [0264] distributed data set that spans numerous clients and storage devices).
Regarding claim 11, it does not further define nor teach over the limitations of claim 1, therefore, claim 11 is rejected for at least the same reasons set forth above as in claim 1.
Regarding claims 13-16 and 18-19, they do not further define nor teach over the limitations of claims 3-6 and 8-9, therefore, claims 13-16 and 18-19 are rejected for at least the same reasons set forth above as in claims 3-6 and 8-9.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Bolkhovitin-Benzion further in view of Szabo (US-20090132462-A1).
Regarding claim 2, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to control an order by which media objects are retrieved from751755 3-27-Attorney Docket No. MP11065(004048-0731-101)Customer No. 45510 the plurality of storage devices ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0144] media agent is capable of one or more of coordinating the retrieval of data from the particular secondary storage device)
Vijayan does not explicitly disclose:
wherein the aggregator control circuitry is further configured to control an order by which media objects are processed to compute 5metadata
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to control an order by which media objects are processed to compute 5metadata ([0004] monitor the state of the metadata extraction and guide which engines should process the content in which order).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin-Benzion in view of Szabo to control an order by which media objects are processed to compute metadata. One of ordinary skill in the art would have been motivated to do so to extract metadata in a distributed manner (Szabo, [0004]).  
Regarding claim 12, it does not further define nor teach over the limitations of claim 2, therefore, claim 12 is rejected for at least the same reasons set forth above as in claim 2.
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Bolkhovitin-Benzion further in view of GOKHALE (US-20180329786-A1) hereinafter Gokhale.
Regarding claim 7, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), the aggregator control circuitry being further configured to: 
cause a plurality of the storage device controllers of the plurality of storage devices ([0153-0154] e.g. media agents (plural)), respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), and store the portions of computed metadata at the respective storage 10device ([0270] headers are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.);
obtain the computed portions of metadata from the plurality of storage devices ([0270] during restore, chunks may be processed by media agent according to the information in the chunk header (i.e. media agent using the chunk header stored requires the media agent to obtain the chunk header)); and
Vijayan does not explicitly disclose:
combine the computed portions of metadata into combined metadata corresponding to the media object.
However, Gokhale discloses:
combine the computed portions of metadata into combined metadata corresponding to the media object ([0114] collected metadata may be merged [0119] metadata may then be integrated or otherwise unified with other metadata associated with the storage operation, and the integrated metadata is copied to a remote storage device so that the metadata may be accessed and utilized for disaster recovery operations in order to recover stored data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin-Benzion in view of Gokhale to have combined portions of metadata. One of ordinary skill in the art would have been motivated to do so to integrate metadata so that the metadata may be accessed and utilized for disaster recovery operations in order to recover stored data (Gokhale, [0119]).
Regarding claim 17, it does not further define nor teach over the limitations of claim 7, therefore, claim 17 is rejected for at least the same reasons set forth above as in claim 7.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Bolkhovitin-Benzion further in view of LEE (US-20180024770-A1) hereinafter Lee.
Regarding claim 10, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
receive a read instruction or a write instruction from 5the one or more hosts over the computer network ([0095] client computing device may communicate the primary data to be copied to the designated secondary storage computing device (i.e. write instruction) which in turn may perform further processing and may convey the data to secondary storage device); and 
continue metadata computation at least at the 10aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Vijayan does not explicitly disclose:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, 
However, Lee discloses:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted ([0102-0103] memory system is capable in a state in which performing a program operation is not completed to put the program operation on hold, and perform a read operation corresponding to the received read command which is received simultaneously with the program command or after the program command),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin-Benzion in view of Lee to have paused metadata computation on aggregator control circuitry or a storage controller where a read/write instruction is targeted. One of ordinary skill in the art would have been motivated to do so to improve the performance of the read operation and utilization efficiency of the memory included in the controller (Lee, [0105]).
Regarding claim 20, it does not further define nor teach over the limitations of claim 10, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 10.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Bolkhovitin-Benzion further in view of Feng et al. (US-20090077561-A1) hereinafter Feng.
Regarding claim 21, Vijayan-Bolkhovitin-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
determine whether the aggregator control circuitry or 5the one or more storage device controllers is at least partly idle from performing storage operations ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata));
Vijayan does not explicitly disclose:
cause a toggling between computing at the control circuitry and computing at the one or more of the controllers based on which of the control circuitry and the one or more of the controllers is at least partly idle from performing operations. 
However, Feng discloses:
cause a toggling between computing at the control circuitry and computing at the one or more of the controllers based on which of the control circuitry and the one or more of the controllers is at least partly idle from performing operations ([0033] dynamically determining the shared sub-tasks that are to be executed by which processor on the basis of the “busy/idle” status of the processors).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin-Benzion in view of Feng to have toggled between computing metadata at the aggregator control circuitry and the storage controller based on which are at least partly idle. One of ordinary skill in the art would have been motivated to do so to dynamically determine the shared sub-tasks that are to be executed by which processor (Feng, [0033]).
Regarding claim 22, Vijayan-Bolkhovitin-Benzion-Feng disclose:
The storage aggregator controller of claim 21, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan does not explicitly disclose:
begin a metadata computation in a first component 5selected from the group of components consisting of the aggregator control circuitry and the storage device controller controllers; and
pass the computation to a second component, different from the first component, selected from the group of 10components consisting of the control circuitry and the one or more of the controllers.  
However, Bolkhovitin discloses:
begin a metadata computation in a first component 5selected from the group of components consisting of the aggregator control circuitry and the storage device controller controllers ([col. 3, ls. 19-46] initiates performance of a data management function corresponding to the data management request (i.e. governing) [col. 19, ls. 10-49] one or more modules perform offloaded services, offloaded from the one or more SVCs (i.e. main controller), such as parity computations (i.e. offloaded to the storage controllers), wherein as set forth above, the modules of the SSDs and SVCs comprise hardware and computational resources to perform services, e.g. a close group of components that perform the same functionality such as a process or offloaded process);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Bolkhovitin to have storage devices themselves comprise controllers, where the component selected to compute metadata is selected between the aggregator controller and storage device controllers so as to be governed to generate metadata either on the aggregator controller or controller of the storage device. One of ordinary skill in the art would have been motivated to do so to perform offloaded services so as to lead to operational savings (Bolkhovitin, [col. 19, ls. 24-49]).
Vijayan-Bolkhovitin do not explicitly disclose:
pass the computation to a second component, different from the first component, selected from the group of 10components consisting of the control circuitry and the one or more of the controllers.
However, Feng discloses:
pass the computation to a second component, different from the first component, selected from the group of 10components consisting of the control circuitry and the controller ([0033] dynamically determining the shared sub-tasks that are to be executed by which processor on the basis of the “busy/idle” status of the processors (i.e. dynamically assigning (e.g. passing) shared sub-tasks, e.g. processors perform the same computational task dynamically based on busy/idle states)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan-Bolkhovitin-Benzion-Feng to have passed computing metadata between the aggregator control circuitry and the storage controller based on which are at least partly idle. One of ordinary skill in the art would have been motivated to do so to dynamically determine the shared sub-tasks that are to be executed by which processor (Feng, [0033]).
Regarding claim 23, Vijayan-Bolkhovitin-Benzion-Feng disclose:
The storage aggregator controller of claim 21, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan does not explicitly disclose:
select as the component for computing metadata, from 5the group of components consisting of the aggregator control circuitry and the one or more storage device controllers, the aggregator control circuitry or the one or more of the storage device controllers based on at least one of a type of processing and an availability of a resource 10for performing the metadata computation.
However, Bolkhovitin discloses:
select as the component for computing metadata, from 5the group of components consisting of the aggregator control circuitry and the one or more storage device controllers, the aggregator control circuitry or the one or more of the storage device controllers based on at least one of a type of processing and an availability of a resource 10for performing the metadata computation ([col. 17, ls. 56-67] assign selected drives for parity generation (i.e. metadata), e.g. in accordance with a parity offload arrangement [col. 19, ls. 10-49] perform offloaded services, offloaded from the one or more SVCs, such as parity computations typically performed in the SVCs (i.e. supporting offload, e.g. selecting whether or not to offload services performed in SVC, i.e. aggregator control circuitry, or the one or more modules of the SSD, i.e. storage device controllers, wherein modules performing the same functionality, such as operations and/or offloaded operations, are a close group of components as they are able to perform the same functionalities, wherein an SVC is a storage controller with a processor, and the SSDs have sufficient, i.e. availability, of hardware and computational resources to support said offloaded services) [col. 3, ls. 19-46] data management function offloading method, e.g. determining one or more storage devices of the plurality of storage devices and one or more data management operations to be performed by the one or more storage devices (i.e. determining whether to offload functions from a main controller to storage controllers, e.g. selecting parity generation from the main controller, or storage controller) see also [FIG. 3]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Bolkhovitin to have storage devices themselves comprise controllers, where the component selected to compute metadata is selected between the aggregator controller and storage device controllers so as to be governed to generate metadata either on the aggregator controller or controller of the storage device. One of ordinary skill in the art would have been motivated to do so to perform offloaded services so as to lead to operational savings (Bolkhovitin, [col. 19, ls. 24-49]).
Regarding claims 24-26, they do not further define nor teach over the limitations of claims 21-23, therefore, claims 24-26 are rejected for at least the same reasons set forth above as in claims 21-23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Y. Kang, Y. Kee, E. L. Miller and C. Park, "Enabling cost-effective data processing with smart SSD," 2013 IEEE 29th Symposium on Mass Storage Systems and Technologies (MSST), 2013, pp. 1-12, doi: 10.1109/MSST.2013.6558444.;
M. Mishra, A. K. Somani, "On-Disk Data Processing: Issues and Future Directions," arXiv, 2017, doi: 10.48550/ARXIV.1709.02718.;
LEE (US-20190278704-A1) MEMORY SYSTEM, OPERATING METHOD THEREOF AND ELECTRONIC APPARATUS;
PARK (US-20190065054-A1) DATA STORAGE DEVICE AND OPERATING METHOD THEREOF;
Levy (US-20070156726-A1) CONTENT METADATA DIRECTORY SERVICES;
Jayanti Venkata et al. (US-10129109-B2) MANAGING CHANGE EVENTS FOR DEVICES IN AN ENTERPRISE SYSTEM;
VELIC et al. (US-20170304732-A1) SYSTEM AND METHOD FOR TOY RECOGNITION;
CHOI et al. (US-20170169358-A1) IN-STORAGE COMPUTING APPARATUS AND METEHOD FOR DECENTRALIZED MACHINE LEARNING;
DOR et al. (US-20170293431-A1) DATA STORAGE DEVICE HAVING INTERNAL TAGGING CAPABILITIES;
Cremer et al. (US-20170193362-A1) RESPONDING TO REMOTE MEDIA CLASSIFICATION QUERIES USING CLASSIFIER MODELS AND CONTEXT PARAMETERS;
KANG et al. (US-20180189615-A1) ELECTRONIC APPARATUS AND METHOD OF OPERATING THE SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453